Citation Nr: 0425511	
Decision Date: 09/16/04    Archive Date: 09/23/04

DOCKET NO.  03-26 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel





INTRODUCTION


The veteran served on active duty from July 1957 to July 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Lincoln, Nebraska Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
service connection for bilateral hearing loss and tinnitus.


FINDINGS OF FACT


1.  The appellant's hearing disability first became manifest 
many years after he had served in the military.  The hearing 
disability is not the result of a disease or injury from 
service.

2.  The appellant's tinnitus in his left ear first became 
manifest many years after he had served in the military.  The 
tinnitus is not the result of a disease or injury from 
service.


CONCLUSIONS OF LAW


1.  The grant of service connection for bilateral hearing 
loss is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002) 
38 C.F.R. § § 3.303, 3.307(a)(1), 3.307(a)(3), 3.309, 3.385, 
3.309(a) (2002).

2.  The grant of service connection for tinnitus of the left 
ear is not warranted.  38  U.S.C.A. §1131 (West 2002); 38 
C.F.R. §§ 3.102, 3.303  (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran served in the United States Army from July 1957 
to July 1961.  An entrance physical examination was conducted 
in July 1957.  On the Standard Form 88 the examiner indicated 
that the veteran's ears were normal and on his hearing test, 
the veteran scored 15 out of 15 for both ears.  On the 
Standard Form 89, the veteran indicated that he did not have 
ear trouble.  A separation physical examination was conducted 
in June 1961.  On the Standard Form 88, the examiner 
indicated that the veteran's ears were normal.  The veteran's 
hearing was also tested by an audiometer and his hearing was 
within normal limits.  There was no indication in the 
veteran's service medical records that he had been treated 
for any ear disorders in service.

The veteran's service personnel records indicated that the 
veteran worked in the following positions: from June 1955 to 
August 1955 as a pipeline helper; from August 1955 to 
February 1956 as a combat demolition specialist; from 
February 1956 to September 1957 as a clerk typist; from 
September 1957 until discharge as a cook.

The veteran submitted a private audiograph and letter dated 
March 2003 from Mr. C.F., an audiologist.  The audiograph was 
not interpreted.  The letter from Mr. C.F. stated that due to 
the veteran's history of being exposed to the noise of 
rifles, heavy equipment, jackhammers and explosives in the 
military, that it was quite likely that his hearing loss 
began during service.  The letter did not indicate that Mr. 
C.F. had made his assessments in conjunction with reviewing 
the veteran's claims folder.

The veteran submitted to a VA audiological examination in May 
2003.  The results were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
50
30
LEFT
105
105
105
105
105

Speech recognition scores, based on the Maryland CNC test, 
were 98 percent for the right ear and 0 percent for the left 
ear.  The examiner stated that the veteran had mild to 
moderate high frequency sensorineural hearing loss in the 
right ear and no hearing in the left ear.  The veteran also 
had unilateral tinnitus in his left ear.  During the course 
of the examination, the veteran stated that he had not been 
exposed to loud noises after service, other than occasional 
hunting trips.  The examiner ultimately opined that due to 
the normal hearing sensitivity at the separation examination 
and the unilaterality of the veteran's tinnitus, the 
veteran's hearing loss and tinnitus were not due to his 
military history.  

In October 2003, the veteran submitted to Magnetic Resonance 
Imaging (MRI) of his brain.  The radiologist reported that 
both internal auditory canals were unremarkable with no 
masses or abnormal contrast enhancement.  Axial images pre 
and post contrast showed a hyperintense focus superiorly at 
the internal auditory canal which was most likely volume 
averaging from suprameatal bone marrow fat.  The limited view 
of the brain was otherwise unremarkable with no masses, 
hydrocephalus, or other areas of abnormal contrast 
enhancement.

In December 2003, the RO requested that another VA 
examination be performed to reconcile the two differing 
opinions in the claims folder.  

The veteran submitted to a second VA examination in January 
2004.  The examiner stated that the claims folder and the 
October 2003 MRI were reviewed in conjunction with the 
examination.  The examiner opined that the veteran had mild 
to moderate high frequency sensory neural hearing loss in the 
right ear, and profound hearing loss in the left ear.  The 
examiner concluded that, as the veteran's whisper test was 
normal upon separation from the military, it was unlikely 
that his profound hearing loss in the left ear was related to 
his noise exposure.  The tinnitus was most probably secondary 
to the profound hearing loss.  
In an addendum dated April 2004, the VA physician stated that 
the veteran's hearing loss was at least as likely as not due 
to the veteran's service-incurred injury of acoustic trauma, 
which resulted in the hearing loss in the right ear.  

In a second addendum dated July 2004, the VA physician stated 
that the veteran's results and studies were noted and 
reviewed on CPRS.  Per the compensation and pension audio 
examination note dated May 2003, it demonstrated that upon 
separation in 1961, the veteran's audiometric results 
revealed normal hearing sensitivity in both ears.  However, 
on the current audiometric studies, the veteran had a mild to 
moderate high frequency sensorineural hearing loss in the 
right ear and no hearing in the left ear.  Thus, since the 
veteran had normal audiometric results on separation testing 
(not the whispered voice test) it was concluded that his 
hearing loss was due to other factors that impacted his 
hearing after discharge from service.  In addition, it was 
likely that his unilateral tinnitus is secondary to his 
hearing loss on the left side.

In August 2004 the veteran submitted a statement indicating 
that he had no further evidence to submit.

Compliance with the Veterans' Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted.  Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2003).  In a letter dated September 2003, the RO 
informed the veteran of the requirements to prove his claim 
for service connection.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R.                 § 
3.159(b)(1) (2003).  In letters dated February 2003 and the 
September 2003, the RO informed the veteran that VA would 
assist in obtaining medical records, employment records, or 
records from other Federal agencies.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2003).  The February 2003 letter requested that the veteran 
complete, sign and return the VA Forms 21-4142 to authorize 
the RO to obtain his medical records.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2003).  Even though the RO never sent a letter 
specifically requesting that the veteran provide any evidence 
in his possession that pertained to his claim (as required by 
38 C.F.R. § 3.159 (b)), it is determined that the veteran is 
not prejudiced by such failure.

The RO has consistently requested the veteran provide 
information about where and by whom he was treated for his 
ear disorders.  In August 2004, the veteran stated that there 
were no further outstanding records to obtain.  When the 
veteran has provided information about where he was treated 
for his claimed conditions, the VA has obtained said records.  
Therefore, for all of the aforementioned reasons, it is 
determined that the RO's not specifically requesting that the 
veteran provide any evidence in his possession that pertained 
to his claim did not prejudice the veteran.  See Bernard v. 
Brown, 4 Vet.App. 384 (1993).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide and 
the information and evidence the appellant must provide.  See 
38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2003); Quartuccio v. Principi, 16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

Analysis

Under the applicable law and VA regulations, in order to 
establish service connection, the evidence must demonstrate 
that the current disability is the result of a disease or 
injury that either began in or was aggravated by service.  
See 38 U.S.C.A. § 1131 (West 2002).  In the case of other 
organic diseases of the nervous system, such as sensorineural 
hearing loss, service connection may be granted if such 
disability is manifested to a compensable degree within one 
year following the appellant's discharge from military 
service, provided the appellant served for a period of 90 
days or more.  See 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  The mere fact of an in-service injury is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).

The evidence presented does not demonstrate that the 
appellant's disability is the result of a disease or injury 
from service.  The appellant's medical records during his 
service in the United States Army do not indicate any hearing 
problems; in fact the appellant could not state when his 
hearing problems began.  There is no medical evidence that 
the appellant's hearing disability is a chronic condition, as 
there are no medical records from the date of discharge in 
1961, until March 2003.

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 
(2002).

It is clear that the veteran has a hearing impairment, to 
include tinnitus, pursuant to 38 C.F.R. § 3.385.  The 
audiological assessment conducted at the VA medical facility 
in May 2003 indicated an auditory threshold of 40 decibels or 
greater for at least one of the five tested frequencies.  The 
issue that must be decided is whether the veteran's hearing 
loss and tinnitus are due to acoustic trauma in service.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence, which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors  
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2  
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet.  
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

In March 2003, Mr. C.F., the veteran's private audiologist, 
stated that the veteran's hearing loss and tinnitus was 
related to his military noise exposure.  In January 2004, the 
VA examiner stated that the veteran had mild to moderate high 
frequency sensory neural hearing loss in the right ear and 
profound hearing loss in the left ear.  The examiner stated 
that it was unlikely that the veteran's profound hearing loss 
in the left ear was related to noise exposure in service.  
The tinnitus was also most probably secondary to the profound 
hearing loss.  

In April 2004, the VA examiner wrote an addendum to the 
original diagnosis.  The examiner stated that the veteran's 
hearing loss in his right ear was at least as likely as not 
due to acoustic trauma in service.  In July 2004, the VA 
examiner wrote a second addendum to the January 2004 
examination.  The examiner reviewed the veteran's separation 
audiometric studies, which indicated that the veteran's 
hearing was normal at discharge.  The examiner opined that 
since the veteran had normal audiometric results on 
separation testing, which was not the whispered voice test, 
it could be concluded that his hearing loss and unilateral 
tinnitus were due to other factors after discharge.

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court held 
that when an evidentiary basis is demonstrated showing a 
relationship between in-service exposure to loud noise and a 
current hearing disability, it is appropriate to grant 
service connection on a direct incurrence basis.  In this 
case, the March 2003 examination is of diminished 
significance since the veteran's claims folder was not viewed 
contemporaneously with the examination.  The VA examinations 
conducted in January and July 2004 are given more weight 
because the examiners reviewed the veteran's claims folder in 
conjunction with the examination.  In this case, both 
examiners found that a relationship between in-service 
exposure and current hearing disability had not been 
established.



Although the veteran claims that his hearing loss and 
tinnitus are related to noise exposure in service, he is not 
a medical professional who can make such a determination.  
The veteran is competent to describe symptoms he had during 
service, but as a layperson, he is not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

As the preponderance of the evidence is against the 
appellant's claim, the benefit-of-the-doubt rule does not 
apply, and the appellant's claim of service connection for 
bilateral hearing loss and tinnitus must be denied.  See 38 
U.S.C.A §5107 (West 2002). 


ORDER


Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.




	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



